oe

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America oo JUDGMENT IN A CRIMINAL CASE
Vv. (Por Offenses Committed On or After November [, 1987}
Juvencio Morales-Delgado . Case Number: 3:20-mj-20048

Kimberly $. Trimble

 

Defendant's Attorney

REGISTRATION NO. 93617298 | F | L. E iD

THE DEFENDANT: {1 JAN 18 2029
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

 

 

 

 

C1 was found guilty to count(s) sal beak us DISTRIC] COURT.
. . tT SACHFORATA
after a plea of not guilty. BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 - TLLEGAL ENTRY (Misdemeanor) 1 .
L] The defendant has been found not guilty on count(s)
[| Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED CO days

 

R Assessment: $10 WAIVED Fine: WAIVED

R Court recommends USMS, ICE. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fuily paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 13, 2020

Date of Imposition of Sentence -
HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Received

 

Clerk’s Office Copy : | 3:20-mj-20048

 
